Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 9, 2018                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155856                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 155856
                                                                    COA: 337343
                                                                    Berrien CC: 04-404393-FC
  RODNEY ALLAN HUBBARD,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 4, 2017 order of
  the Court of Appeals is considered, and it is DENIED, because the defendant has failed to
  meet the burden of establishing entitlement to relief under MCR 6.508(D).

         MARKMAN, C.J., (concurring).

         On defendant’s direct appeal, I concurred in the order denying leave to appeal but
  observed “that this Court, in an appropriate case, should revisit its conclusion in People v
  Tobey, 401 Mich. 141, 148 (1977), that voiceprint evidence is inadmissible because it has
  not ‘achieved general scientific acceptance as a reliable identification device . . . .’ ”
  People v Hubbard, 480 Mich. 898 (2007) (MARKMAN, J., concurring). I noted that at that
  time, “[s]ince Tobey was decided, 11 other states have addressed the admissibility of
  voiceprint evidence: five states have admitted such evidence, . . . and six states have
  rejected such evidence . . . .” Id. I continue to believe that this Court at some point
  should revisit the admissibility of voiceprint evidence; however, in my judgment, this is
  not the case to do so because defendant previously submitted the same voiceprint analysis
  in conjunction with his unsuccessful second motion for relief from judgment. Therefore,
  defendant cannot receive relief on that basis in the instant motion for relief from
  judgment. See MCR 6.508(D)(2). Accordingly, I concur in this Court’s order denying
  leave to appeal.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 9, 2018
           s0306
                                                                               Clerk